Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-3 are pending.  Claims 1-3 are examined on the merits.



Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “A flavored lotion candle includes at least three different natural materials with one of the materials having one melting point and at least one of the other natural materials having a second higher melting point and the third material having a highest melting point: the natural material having the high melting is an oil almond, sesame, coconut, or lanolin ie. ect. Al.; the second natural material would be a butter coconut, Shea, mango, hemp. Ie ect. Al. 
Regarding claim 1, the phrase "ie.etc. AL" (at lines 5-6) renders the claim indefinite because it is unclear whether the limitation(s) before the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Also, the word “may” (at line 6) or “would be” (at line 5) is rejected for the same reason, as it is not clear whether the material is present or not.
           
Claim 2 recites parenthetical expression "(commonly a naked flame from a match or lighter)" at line 2, and “(the lotion)” at line 3. The metes and bounds of Claim 2 are rendered vague and indefinite by the parenthetical recitation of "(commonly a naked flame from a match or lighter)" and “(the lotion)” because it is unclear as to whether the limitations are part of the instantly claimed subject matter.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.


	
Claim Rejections –35 USC § 102


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Uvernet et al (FR 3021217 A1).  
Uvernet et al teach Combustible composition in solid (thus solid fatty acid) or semi-solid state below a predetermined melting point and passes from solid or semi-solid state to liquid at the melting point, comprises: 50-90 wt.% of at least one fuel for candle; and 10-25 wt.% of a bath oil and/or shower formulation, where the formulation comprises at least one surfactant suitable for the composition to be used as a bath oil and/or shower. The composition is in the liquid state on a water-dispersible wet skin or in a bath, preferably in a bath, so as to preserve and/or enhance and/or reconstruct all or part of the hydrolipidic film covering at least an area of a human skin or animal, preferably human, in contact with the water-dispersible liquid composition. INDEPENDENT CLAIMS are also included for: 
(1) bath and/or shower candle oil comprising the fuel composition for candle and at least one wick enclosed in the composition; 
(2) container comprising the candle, where the container is adapted for collecting in it a desired quantity of composition in the liquid state and pour it on wet skin and/or in a bath, preferably the 
(3) preserving and/or enriching and/or reconstruct all or part of the hydrolipidic film of at least an area of a human or animal skin, preferably human skin, comprising (i) heating the composition with an external heat source, or light the wick of the candle, possibly contained in the container so that at least a portion of the composition reaches the predetermined melting point, (ii) waiting for a desired amount of the composition to pass from the solid state or semi-solid to a liquid state (thus a lotion candle), and, if necessary, recovering the composition in the liquid state into the container when the latter is used, (iii) pouring the composition in liquid state obtained in step (ii) directly on the epidermis of a human individual or animal, preferably human, or in a bath for receiving the individual, (iv) when the composition in liquid state obtained in step (ii) is filled in the bath, performing a partial or total immersion step of the individual in the bath so that at least one epidermal area of the individual comes into contact with the water-dispersed liquid composition in the bath for a suitable period of time, (v) optionally, leaving the liquid composition to act on water-dispersed area of the skin by contact, or have been in contact with the water-dispersed liquid composition, (f) optionally, rubbing the area of the skin in contact or having been in contact with the water-dispersed composition.
Typical composition comprised of: 37.85 wt.% hydrogenated vegetable oil (thus contains fatty acid, when in solid state, meets the limitation of “solid fatty acid”, thus the third material with the highest melting point); 40.87 wt.% Cocos nucifera oil (thus the first natural material with a high melting point); 2.93 wt.% cera alba; 2.26 wt.% of self-emulsifying composition comprised of glyceryl stearate citrate, polyglyceryl-4-cocoate, sucrose stearate, cetyl alcohol and sodium 
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded to burn, a heat source to light candle’s wick, which melts and vaporizes a small amount of fuel once vaporized, the fuel combines with oxygen in the atmosphere to ignite and form a constant flame( thus claim 2 is met).  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
 Therefore, the reference is deemed to anticipate the instant claim above.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	           Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tara et al (WO 2010129335 A2).	            
	          Tara et al teach edible candle (thus they are not made from a kerosene byproduct, thus safe to apply on your skin as a moisturizer due to the fact that they do not contain any wax product that is made from kerosene, thus they are safe if consumed by pets or children, and environmentally friendly, thus to burn, a heat source to light candle’s wick, which melts and vaporizes a small amount of fuel once vaporized, the fuel combines with oxygen in the atmosphere to ignite and form a constant flame, thus claims 2 and 3 are met, thus a lotion candle) comprises a body containing first edible material e.g. chocolate, cake and biscuit and a wick comprising a portion of a seed e.g. almond, cashews and hazelnuts, where the wick is affixed to the body (see Title). Tara et al teach the body comprises: a material including chocolate, vanilla or strawberry; and a molded solid (thus a sloid fatty acid). The seed comprises silver, where the seed is from almond (preferred) (thus the first natural material with a high melting point), cashews, hazelnuts, Macadamia, pecans, pistachios or walnuts. The edible material comprises a flavor, where the flavor is milk-chocolate, dark-chocolate, white chocolate, fudge, cherry chocolate, mint chocolate, mocha chocolate, orange, apple, pineapple, mango tangerine (thus the second natural material, thus a flavored lotion candle), cherry, melon, plum, apricot, peach, lemon, lime, cranberry, boysenberry, raspberry, strawberry, blackberry, blueberry, grape, coconut (necessarily contains vegetable fat steric acid, thus the highest melting point) or banana, peppermint spearmint, almond amaretto, walnut, pecan, pistachio, hazelnut or peanut mocha, vanilla, butterscotch, rum or liqueur, where the edible material is chocolate, cake, biscuit, ice 
            Tara et al do not explicitly teach the claimed three components almond, coconut, and mango in one embodiment.  
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed almond, coconut, and mango to make an edible candle since the three materials are among of the Markush list, and almond is the preferred material. Determining an appropriate flavor of the candle (mango and coconut) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available on the USPTO Internet web site http://www.uspto.gov in the Site Index under “Attorney and Agent Roster.”  Applicants 



Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655